Exhibit 10.03

 

ATLANTIC UNION BANKSHARES CORPORATION

 

EXECUTIVE SEVERANCE PLAN

 

SUMMARY PLAN DESCRIPTION

AND PLAN DOCUMENT

 

 

This Summary Plan Description sets forth and describes the benefits under the
Atlantic Union Bankshares Corporation Executive Severance Plan (the “Plan”). The
terms of the Plan and the Summary Plan Description of the Plan are combined in
this single document. Atlantic Union Bankshares Corporation has established the
Plan to provide benefits to certain executives in the event of their termination
of employment under certain circumstances as described in the Plan. The Plan was
originally adopted by the Board of Directors of Atlantic Union Bankshares
Corporation (the “Board”) on December 10, 2015 and became effective on January
1, 2016.  The Plan was previously amended and restated effective on January 1,
2018. This amendment and restatement of the Plan is effective May 20, 2019. 

 

1.Purpose.  

 

The purpose of the Plan is to assist the Company (as defined below) in
recruiting and retaining executives and to provide financial assistance and
additional protection to eligible executives of the Company whose employment is
terminated under certain circumstances. The Plan is not intended to provide
benefits for executives who voluntarily terminate employment (except in limited
circumstances when the termination is for Good Reason in connection with a
Change in Control, as described below) or for executives whose employment is
terminated because of reasons of retirement, death or disability.

 

2.Plan Administrator.

 

(a) The Company is the Plan Administrator.  The Company also has been designated
as the Plan’s agent for service of legal process. The Company EIN No. is
54-1598552. The Plan number is 511. The Plan Year is the calendar year.

 



1

 




(b) The Company may adopt such rules, regulations, and bylaws and make such
decisions as it deems necessary or desirable for the proper administration of
the Plan.  The Company has sole discretionary authority to resolve disputed
questions of fact, to determine eligibility for benefits, to interpret and apply
the provisions of the Plan, to resolve any inconsistencies and ambiguities, and
to make the final decisions about payment of Plan benefits. The determinations
and interpretations of the Company shall be conclusive and binding upon all
persons affected, and there shall be no appeal from any ruling by the Company
that is within its authority, except as provided pursuant to Section 7 of the
Plan. When making a determination or calculation, the Company shall be entitled
to rely upon information furnished by its employees and agents.  The Company may
delegate any of its duties, rights or responsibilities as Plan Administrator
under the Plan to an individual or a committee of its choosing and at its
discretion.   

 

3.Definitions.

 

In addition to the words and phrases defined in other sections of the Plan, the
following words and phrases shall be defined as follows for purposes of the
Plan:

 

(a) Cause.   Only the following shall constitute Cause as it relates to a
termination of employment covered under the Plan and as determined by the
Company in its discretion:

 

(i)



willful failure to perform any of the duties and responsibilities required of a
position (other than by reason of disability) or willful failure to follow
reasonable instructions or policies of the Company, after being advised in
writing of such failure and being given a reasonable opportunity and period (as
determined by the Company in its discretion) to remedy such failure;

 

(ii)



breach of fiduciary duties owed to the Company;

 

(iii)



conviction of or entering of a guilty plea or a plea of no contest with respect
to a felony or a crime of moral turpitude or commission of an act of
misappropriation or embezzlement of funds or property of the Company;

 

(iv)



the breach of a material term of the Plan or violation in any material respect
of any code or standard of conduct generally applicable to employees of the
Company, after being advised in writing of such breach or violation and being
given a reasonable opportunity and period (as determined by the Company in its
discretion) to remedy such breach or violation;

 

(v)



fraud or dishonesty with respect to Company; or

 

(vi)



the willful engaging in conduct that, if it became known by any regulatory or
governmental agency or the public, is reasonably likely to result in material
injury to the Company, monetarily or otherwise.

 

 

(b)



Change in Control.  For purposes of the Plan, a “Change in Control” means:



2

 




 

(i)



The acquisition by any Person of beneficial ownership of twenty percent (20%) or
more of the then outstanding shares of common stock of the Company, provided
that an acquisition directly from Atlantic Union Bankshares
Corporation (excluding an acquisition by virtue of the exercise of a conversion
privilege) shall not constitute a Change in Control; or

 

(ii)



Individuals who constitute the Board on January 1, 2018 (the “Incumbent Board”)
cease during a twelve-month period to constitute a majority of the Board,
provided that any director whose nomination was approved by a vote of at least
two-thirds of the directors then comprising the Incumbent Board will be
considered a member of the Incumbent Board, but excluding any such individual
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the members of the Board; or

 

(iii)



Consummation by Atlantic Union Bankshares Corporation of a reorganization,
merger, share exchange or consolidation (a “Reorganization”), provided that a
Reorganization will not constitute a Change in Control if, upon consummation of
the Reorganization, each of the following conditions is satisfied;

 

(A)



More than fifty percent (50%) of the then outstanding shares of common stock of
the corporation resulting from the Reorganization is beneficially owned by all
or substantially all of the former shareholders of Atlantic Union Bankshares
Corporation in substantially the same proportions as their ownership existed in
Atlantic Union Bankshares Corporation immediately prior to the Reorganization;
and

 

(B)



No person beneficially owns twenty percent (20%) or more of either (1) the then
outstanding shares of common stock of the corporation resulting from the
Reorganization or (2) the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors; and

 

(C)



At least a majority of the members of the board of directors of the corporation
resulting from the Reorganization were members of the Incumbent Board at the
time of the execution of the initial agreement providing for the Reorganization.

 

(iv)



Approval by the shareholders of Atlantic Union Bankshares Corporation of a
complete liquidation or dissolution of Atlantic Union Bankshares Corporation, or
the consummation of a sale or other disposition of all or substantially all of
the assets of Atlantic Union Bankshares Corporation.

 



3

 




(v)



For purposes of this Plan, “Person” means any individual, entity or group
(within the meaning of Section 13(d)(3) of the Securities Exchange Act of 1934
(the “Exchange Act”), other than an employee benefit plan (or related trust)
sponsored or maintained by Atlantic Union Bankshares Corporation or any
affiliated company, and “beneficial ownership” has the meaning given the term in
Rule 13d-3 under the Exchange Act.

 

(c)



Code. The Internal Revenue Code of 1986, as amended.

 

(d) Company.   Atlantic Union Bankshares Corporation and any of its affiliates,
unless the context clearly indicates otherwise. 

 

(e) Effective Date.   May 20, 2019 or, if later, the date at which an Executive
is listed on Schedule A to the Plan.

   

(f) ERISA. The Employee Retirement Income Security Act of 1974.

 

(g) Executive.   A person employed by the Company in a key or critical position
as recommended by the Chief Executive Officer, approved by the Compensation
Committee of the Board and listed on  Schedule A to the Plan, provided that such
Schedule A may be amended from time to time by the Compensation Committee of the
Board to add or remove positions in accordance with Section 8(a) of the Plan.

 

(h) Good Reason.  For purposes of the Plan, “Good Reason” means the following
conditions arising without the consent of the Executive:

 

(i)



A material diminution in the Executive’s base compensation;

 

(ii)



A material diminution in the Executive’s authority, duties or responsibilities;

 

(iii)



A material diminution in the change in the geographic location at which the
Executive must perform services; or

 

(iv)



Any other action or inaction of the Company that constitutes a material breach
of the terms or provisions of the Plan.

 

Notwithstanding the above, and without limitation, “Good Reason” shall not
include any resignation by the Executive where Cause for the Executive’s
termination by the Company exists. The Executive must give the Company notice of
any event or condition that would constitute “Good Reason” within ninety (90)
days of the event or condition which would constitute “Good Reason,” and upon
the receipt of such notice the Company shall have thirty (30) days to remedy
such event or condition. If such event or condition is not remedied within such
thirty (30)-day period, any termination of employment by the Executive for “Good
Reason” must occur within thirty (30) days after the period for remedying such
condition or event has expired. 

 



4

 




(i) Participant.   An Executive who is eligible to receive Severance Pay under
Section 4 of the Plan. 

 

(j) Severance Pay.   Payments made to a Participant under Section 5 of the Plan
for periods beyond termination of employment.

 

4.Eligibility.

 

The Plan makes Severance Pay available only to Executives whose employment with
the Company is terminated solely due to one of the below circumstances set forth
in Sections 4(a) or 4(b) and subject to the exceptions set forth in Section 4(c)
below and any other limitations set forth in the Plan, as determined by the Plan
Administrator in its sole discretion.  For the avoidance of doubt, an Executive
whose employment is terminated under Section 4(b) will not be treated as having
a termination under Section 4(a).

 

(a) Termination Without Cause Not in Connection With a Change in Control.  If
the Executive’s employment is terminated by the Company at any time without
Cause, the Company will provide written notice to the Executive at least thirty
(30) days prior to the termination date.  In the event of termination without
Cause not in connection with a Change in Control,  the Executive shall become a
Participant and shall be entitled to the Severance Pay specified in Sections
 5(a)(i) and 5(b) of the Plan, subject to the satisfaction of the requirements
set forth in Section 4(d) and any other Plan limitations.    

 

(b) Termination Without Cause or For Good Reason in Connection With a Change in
Control.  Employment is terminated in connection with a Change in Control only
if such termination occurs within a three (3) year period following the Change
in Control. If the Executive’s employment is terminated by the Company without
Cause or by the Executive for Good Reason within three (3) years following a
Change in Control, the Executive shall become a Participant and shall be
entitled to the Severance Pay specified in Section 5(a)(ii)(A) or (B) and
Section 5(b) of the Plan, subject to the satisfaction of the requirements set
forth in Section 4(d) and any other Plan limitations. 

 

(c) No Eligibility.  Notwithstanding the above, Severance Pay will not be paid
under the Plan to an Executive: (i) who is involuntarily terminated following
the Executive’s  refusal of an offer of reassignment with the Company to another
job or position that is reasonably comparable to the Executive’s prior position,
as determined by the Company, at a location that is within thirty-five (35)
miles of the Executive’s prior position; or (ii) for whom the Company has
grounds to terminate for Cause or who is involuntarily terminated by the Company
for Cause; or (iii) who voluntarily terminates employment for any reason (other
than Good Reason in connection with a Change in Control as set forth in Section
4(b) above); or (iv) whose employment is terminated due to his retirement, death
or disability; or (v) who is a party to an agreement with the Company or is
eligible to participate in another plan of the Company which provides severance
or severance type benefits upon a termination of employment.  In no event shall
an Executive be entitled to duplicate severance benefits in connection with a
termination of employment.  For example, an Executive who is eligible to receive
benefits under the Plan will not be eligible to receive severance pay under the
Atlantic Union Bankshares Corporation Severance Pay Plan as in effect as of May
20, 2019 

5

 




and as amended from time to time.  The obligation of the Company to make
payments under the Plan shall be expressly conditioned upon the Executive not
receiving duplicate benefits. 

 

(d) Release of Claims and Non-Solicitation Agreement.  Notwithstanding any other
provision of the Plan, Severance Pay provided under Sections 5(a)(i) or
5(a)(ii), as applicable, and 5(b) below will only be paid if the Executive
signs, submits and does not revoke a Release of Claims & Non-Solicitation
Agreement in the form provided by the Company (the “Agreement”).  The Agreement
will be provided no later than the date of termination of employment and must be
signed and returned within forty-five (45) days.  If the Agreement does not
become irrevocable before the sixtieth (60th) day following termination of
employment, then no Severance Pay provided under Sections 5(a) and 5(b) shall be
paid and any rights thereto shall be forfeited.

 

5.Severance Pay.

 

A Participant whose employment terminates under circumstances described in
Sections 4(a) or 4(b) of the Plan shall be entitled to receive the following
Severance Pay, subject to the eligibility requirements in Section 4 (including
the release requirement in Section 4(d)).    

 

(a) Lump Sum Severance Payment.  The Participant will be paid in one lump sum
within sixty (60) days of the Participant’s termination of employment an amount
as defined below under either Section 5(a)(i) or 5(a)(ii)(A) or (B), less
applicable withholdings.   Under no circumstances will a Participant be entitled
to Severance Pay under both Sections 5(a)(i) and 5(a)(ii) or under both Section
5(a)(ii)(A) and (B).  

 

(i)



For a Participant whose employment terminates under Section 4(a), an amount
equal to (A) the Participant’s annualized base salary in effect on the date of
termination, plus (B) the product of the annual incentive bonus paid or payable
to the Participant, including by reason of deferral, for the most recently
completed year (or, if an incentive payment was not paid because an incentive
plan was not yet in place, an amount approved by the Compensation Committee of
the Board) and a fraction, the numerator of which is the number of days in the
current year through the date of termination of employment and the denominator
of which is 365, plus (C) twelve (12) times the monthly rate of the Company
subsidy for health and dental plans for active employees in effect for the
Participant on the date of termination.    

 

(ii)



For a Participant whose employment terminates under Section 4(b), an amount
equal to:

 

(A)



for a Participant listed as Tier 1 on Schedule A,

 

1.



the product of two times the Participant’s (y) annualized base salary as in
effect on the date of termination plus (z) highest annual incentive bonus paid
or payable, including by reason of deferral, for the two most recently completed
years; plus 

 



6

 




2.



the product of twenty-four  (24) times the monthly rate of the Company subsidy
for health and dental plans for active employees in effect for the Participant
on the date of termination; and

 

(B)



for a Participant listed as Tier 2 on Schedule A,

 

1.



the product of one times the Participant’s (y) annualized base salary in effect
on the date of termination plus (z) the highest annual incentive bonus paid or
payable, including by reason of deferral, for the two most recently completed
years; plus

 

2.



the product of twelve  (12) times the monthly rate of the Company subsidy for
health and dental plans for active employees in effect for the Participant on
the date of termination.

 

(b) Outplacement Services.  The Company will provide outplacement services for
the Participant for twelve (12) months following termination of
employment.  Services will be provided according to Company guidelines in
existence at the time of termination.

 

(c) Non-Cash Incentives.  Any unvested equity awards, including but not limited
to restricted stock awards, performance share awards, and stock options,
previously awarded to a Participant will be subject to the terms and conditions
as set forth in any award agreement or to the extent no award agreement exists
then the terms of the stock incentive plan under which the awards were granted.

 

(d) Accrued Obligations.  Any earned but unpaid obligations under any other
benefit plan of the Company, to the extent payable thereunder, will be paid at
the time and the form provided thereunder.  For the avoidance of any doubt, the
Company will pay to the Participant any earned, but unpaid annual incentive
compensation for any year ending prior to the year in which the termination of
employment occurs, payable in accordance with the terms of, and at the time
provided under, the applicable annual incentive compensation plan, but the
Company will not pay any annual incentive compensation for the year during which
the termination of employment occurs unless the applicable annual incentive
compensation plan specifically provides that such a bonus will be paid.

 

(e) Withholding.  Normal federal and state withholding taxes will apply to all
payments.

 

6.Section 409A.

 

(a) It is intended that the payments and the provision of all benefits under the
Plan are to be exempt from the requirements of Section 409A of the Code and the
Plan shall be interpreted in a manner as to comply with such exemption.

 



7

 




(b) To the extent any payment or provision of any benefit is considered to be
deferred compensation subject to Section 409A of the Code, such payment or
benefit shall be provided and paid in a manner, and at such time and in such
form, as complies with the applicable requirements of Section 409A of the Code
to avoid the unfavorable tax consequences provided for therein for
non-compliance.  If any payment or provision of any benefit under the Plan to an
Participant is considered to be a substitute for any payment or benefit subject
to Section 409A of the Code previously provided for under another agreement or
plan of the Company, then such payment or benefit shall be provided and paid in
a manner, and at such time and in such form, as provided under such prior plan
or agreement, to the extent required under Section 409A of the Code.

 

(c) If the Participant is deemed on the date of separation of service with the
Company to be a “specified employee,” as defined in Section 409A(a)(2)(B) of the
Code, then any payment or provision of any benefit under this Agreement that is
considered deferred compensation subject to Section 409A of the Code shall not
be made or provided prior to the earlier of (A) the expiration of the six-month
period measured from the date of separation of service or (B) the date of the
Participant’s death.

 

(d) To the extent any payment or provision of any benefit under this Agreement
is considered deferred compensation subject to Section 409A of the Code with
regard to the payment of such payment or benefit, a “termination of employment”
shall have the same meaning as “separation of service,” as that phrase is
defined in Section 409A of the Code (taking into account all rules and
presumptions provided for in the Section 409A regulations).

 

(e) If under the Plan, an amount is to be paid in two or more installments, for
purposes of Section 409A of the Code, each installment shall be treated as a
separate payment.  When, if ever, a payment under the Plan specifies a payment
period with reference to a number of days (e.g., “payment shall be made within
sixty (60) days following termination”), the actual date of payment within the
specified period shall be within the sole discretion of the Company.

 

(f) Neither the Company, the Company’s affiliates, nor any of the Company’s
officers, directors, employees, agents or representatives shall be liable to the
Participant if any amounts payable pursuant to this Plan or otherwise become
subject to any additional tax, interest or penalties as a result of the
application of Section 409A of the Code.

 

7.Claims. 

 



8

 




(a) All claims for benefits should be submitted in writing to the Plan
Administrator within ninety (90) days of the date as of which the Participant’s
employment was terminated.  The Plan Administrator will conduct a full and fair
review of the claim for benefits. The Plan Administrator will deliver to the
Participant or beneficiary (the “Claimant”) a written decision on that claim
within ninety (90) days after the receipt of the request for review, except if
there are special circumstances (such as the need to hold a hearing) requiring
an extension of time for processing, the ninety (90)-day period may be extended
up to one hundred eighty (180) days.  If the Plan Administrator determines that
an extension of time for processing is required, the Plan Administrator will
furnish written or electronic notice of the extension to the Claimant before the
end of the initial ninety (90)-day period, which notice will describe the
special circumstances necessitating the additional time and date the Plan
Administrator expects to render its decision on the claim. In the event of the
denial of a claim, the Plan Administrator will provide notice to the Claimant
including the specific reasons for the denial, specific references to the Plan
provision(s) upon which the denial is based, description of any information or
material information necessary for the Claimant to perfect his claim and reason
why such material or information is necessary, and the time limits applicable to
such procedures, including a statement of the Claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse determination on
review. 

(b) Any Claimant whose claim is denied shall have the right to request, in
writing directed to the Plan Administrator, the review of such denial within
sixty (60) days of receipt of written or electronic notice of denial.  The
Claimant will be provided upon request and free of charge reasonable access to
and copies of all documents, records and other information relevant to the
Claimant’s claim for benefits. Any review requested by the Claimant of a
determination by the Plan Administrator shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination.  The Plan Administrator will
deliver to the Participant or beneficiary a written decision on that claim
within 60 days after the receipt of the request for review, except if there are
special circumstances (such as the need to hold a hearing) requiring an
extension of time for processing, the sixty (60)-day period may be extended up
to one hundred twenty (120) days. Any such notice of the extension will be
provided to the Claimant before the end of the initial sixty (60)-day period and
will describe the special circumstances necessitating the additional time and
the date by which the Plan Administrator expects to render its decision on
review.  The decision on review shall include specific reasons for the decision,
written in a manner calculated to be understood by the Claimant and with
specific references to the relevant Plan provisions on which the decision is
based.  The decision on review also will include a statement that the Claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records and other information relevant to the
Claimant’s claim for benefits and a statement of the Claimant’s right to bring
an action under Section 502(a) of ERISA.  A document, record or other
information is “relevant” to a claim if it was relied upon in making the benefit
determination, was submitted, considered, or generated in the course of making
the benefit determination, without regard to whether such document, record, or
other information was relied upon in making the benefit determination, and
demonstrates compliance with the administrative processes and safeguards
required in making the benefit determination.  In no event shall a Claimant be
entitled to challenge a decision of the Plan Administrator, in court or in any
other administrative proceeding until the claim procedures provided herein are
exhausted.  Any legal action challenging a final denial of benefits must be
brought within one hundred eighty (180) days of the issuance of the final denial
decision.



9

 




8.Miscellaneous.

 

(a) The Company, with the approval of its Board (or the Compensation Committee
of the Board, in accordance with the Company’s bylaws), has the right to amend,
modify or terminate the Plan, including the attached Schedule A, at any time if
it determines that it is necessary or desirable to do so.  No amendment,
modification or termination of the Plan shall adversely affect Severance Pay
payments that have been paid or have begun to be paid.

 

(b) The Plan is a welfare benefit plan the funds for which are provided by the
Company as benefits are paid. There is no separate trust or assets to pay
benefits. Executives do not contribute to the benefits under the Plan.
Executives do not have a vested interest in their benefits under the Plan.

 

(c) Except as required by applicable law, Participants may not assign to anyone
else their rights to receive any payment under the Plan and any attempt to do so
shall be null and void and of no effect, and a Participant’s Plan benefit is not
subject to attachment or other legal or equitable process.

 

(d) Nothing in the Plan shall be construed as creating any contract of
employment between the Company and any Participant, including any contract for
employment for any specific duration, nor shall it limit the right of the
Company to terminate any Participant’s employment at any time for any reason
whatsoever.

 

(e) Whenever the context so admits, the use of the masculine gender shall be
deemed to include the feminine and vice versa, either gender shall be deemed to
include the neuter and vice versa; and the use of the singular shall be deemed
to include the plural and vice versa. Section headings are used herein for
convenience of reference only and shall not affect the meaning of any provision
of the Plan.

 

(f) The Plan will be construed in accordance with and governed by the laws of
the Commonwealth of Virginia to the extent such laws are not otherwise
superseded by the laws of the United States.

 

(g) If any provision of the Plan shall be held illegal or invalid for any
reason, said illegality shall not affect the remaining provisions of the Plan,
but the Plan shall be constructed and enforced as if said illegal and invalid
provision had never been included herein.

 

9.Participant’s Rights. 

 

(a) As a Participant in the Plan, you are entitled to certain rights and
protections under ERISA. ERISA provides that all Participants shall be entitled
to:

 



10

 




(i)



Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, and a copy of the latest
annual report (Form 5500 series), if required to be filed by the Plan, with the
U.S. Department of Labor and available at the Public Disclosure Room of the
Employee Benefits Security Administration.

 

(ii)



Obtain, upon written request to the Plan Administrator, copies of all Plan
documents, and copies of the latest annual report (Form 5500 Series), if any.
The Plan Administrator may make a reasonable charge for the copies.

 

(b) In addition to creating rights for Participants ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate your Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of you and other Plan Participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA. If your claim
for a welfare benefit is denied or ignored, in whole or in part, you have a
right to know why this was done, to obtain copies of documents relating to the
decision without charge, and to appeal any denial, all within certain time
schedules.

 

(c) Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request materials from the Plan and do not receive them within
30 days, you may file suit in a federal court. In such a case, the court may
require the Plan Administrator to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Plan Administrator. If you have a claim for
benefits which is denied or ignored, in whole or in part, you may file suit in a
state or federal court. In addition, if you disagree with the Plan’s decision or
lack thereof concerning the qualified status of a domestic relations order or a
medical child support order, you may file suit in federal court. If it should
happen that Plan fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your right, you may seek assistance from the
U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

 

(d) If you have any questions about the Plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest Area Office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration. 

 



11

 




Approved by the Chief Executive Officer pursuant to the authority of the Board
of Directors of Atlantic Union Bankshares Corporation on May 2, 2019.

 

SCHEDULE A

 

The following list represents all key or critical positions recommended by the
Chief Executive Officer and approved by the Compensation Committee of the Board
of Directors of the Company as covered under the Plan.

 

Tier 1 

Bank President

Chief Financial Officer

Chief Information Officer

Consumer Banking Group Executive

Commercial Banking Group Executive

Chief Human Resource Officer

Chief Risk Officer

Chief Audit Executive

 

Tier 2

Chief Credit Officer

Chief Marketing Officer

Chief Digital and Customer Experience Officer

General Counsel

Middleburg Financial President

Chief Investment Officer

Head of Private Wealth

Commercial Regional President

Market President

Consumer Regional President

Director Finance & Treasurer

Corporate Controller

Head of Corporate Development & Strategy

 

 

 

12

 

